Exhibit 10.4

FORM OF AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT

THIS FORM OF AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT (this “Amendment”),
dated as of ______, 2018 (the “Amendment Date”), is entered into by and between
Cascadian Therapeutics, Inc. (the “Company”) and _________ (“Executive”).

WHEREAS, the Company and Executive are parties to that certain Executive
Employment Agreement, made effective as of ______ (the “Agreement”), pursuant to
which Executive is currently employed by Company; and

WHEREAS, the Company and Executive each desire to amend the terms of the
Agreement.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
promises in this Amendment, the parties hereto hereby amend the Agreement as
follows, effective as of the date hereof, in the following particulars:

1.     A new Section 6.4 is hereby added to the Agreement and the remaining
sections are renumbered accordingly:

“6.4 The Company hereby agrees that, if the Executive is deemed a Disqualified
Individual, as such term is defined in Section 280G of the Code, with respect to
a Change in Control of the Company, the Company will pay a tax preparer of the
Executive’s choosing for three (3) tax years of tax preparation services
following the Change in Control.”

2.     In all other respects, the provisions of the Agreement are hereby
ratified and confirmed, and they shall continue in full force and effect.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the day
first above written.

 

CASCADIAN THERAPEUTICS, INC.       EXECUTIVE By:                Its:           